     Case 1:20-cv-01640-AWI-HBK Document 7 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAHMARI BUTLER,                                   Case No. 1:20-cv-1640-AWI-HBK (PC)
12                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                     AD TESTIFICANDUM TO TRANSPORT
13             v.                                    Jahmari Butler, AZ2049
14    CALIFORNIA DEPARTMENT OF                       DATE: May 25, 2021
      CORRECTIONS AND                                TIME: 10:00 a.m.
15    REHABILITATION, ET. AL.,
16                        Defendants.
17

18            Plaintiff Jahmari Butler, inmate no. AZ2049, is a necessary and material witness needed

19   to participate in a Zoom settlement conference occurring in this case on May 25, 2021. Plaintiff

20   is confined at California State Prison-Sacramento and is in the custody of the Warden. In order to

21   secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum

22   issue commanding the custodian to produce the inmate for the Zoom video conference occurring

23   on May 25, 2021 at 10:00 a.m. before the Hon. Jennifer L. Thurston, United States Magistrate

24   Judge.

25            ACCORDINGLY, IT IS ORDERED:

26            1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,

27   commanding the Warden to produce the inmate named above to testify in United States District

28
                                                       1
     Case 1:20-cv-01640-AWI-HBK Document 7 Filed 04/09/21 Page 2 of 2


 1   Court at the time and place above, and from day to day until completion of court proceedings or

 2   as ordered by the court;

 3            2. The custodian is ordered to notify the court of any change in custody of this inmate and

 4   is ordered to provide the new custodian with a copy of this writ.

 5            3. Plaintiff’s counsel will provide the Litigation Office at California State Prison-

 6   Sacramento the undersigned’s Zoom video conference connection information.

 7            4. The Clerk of the Court is directed to serve a copy of this order to the Litigation

 8   Coordinator at the California State Prison-Sacramento and confirm same on the docket.

 9            WRIT OF HABEAS CORPUS AD TESTIFICANDUM

10            To: The Warden OR Sheriff of California State Prison-Sacramento

11            WE COMMAND you to produce the inmate named above to testify before the United

12   States District Court at the time and place above, and from day to day until completion of the

13   proceedings held on the Zoom videoconference, or as ordered by the court;

14            FURTHER, you have been ordered to notify the court of any change in custody of the

15   inmate and have been ordered to provide the new custodian with a copy of this writ.

16
     IT IS SO ORDERED.
17

18
     Dated:      April 9, 2021
19                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
